83417: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28122: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83417


Short Caption:BRADFORD (JULIUS) VS. STATE (DEATH PENALTY)Court:Supreme Court


Related Case(s):58238, 62108, 80231, 80353, 80604, 81145, 81145-COA, 81146, 81146-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C250928Classification:Criminal Appeal - Death Penalty - Other/Proper Person


Disqualifications:HerndonCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJulius Bradford
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


08/25/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/25/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-24764




08/25/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC)


09/30/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-28122




10/26/2021RemittiturIssued Remittitur.  (SC)21-30912




10/26/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 28, 2021. (SC)21-30912





Combined Case View